Per Curiam:
The order appealed from should be modified as follows: Under the heading “ As to the first separate defense,” in the 1st paragraph, after the words “for the resale of distillate,” insert “of same grade and quality as sample referred to in the contract between the parties.” In the 2d paragraph, strike out the last clause, “If said offers were made in writing, that the defendant annex copies of such written offers.” Strike *929out the 4thparagraph. Under the heading “As to the second separate defense,” strike out the 2d paragraph. Under the heading “As to the first counterclaim,” strike out the words “and if said offers were made in writing, that the defendant annex copies of said written offers thereto.” As so modified, the order should be affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.